DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              CROSS-REFERENCE TO RELATED APPLICATION
2.  	This application is based upon and claims the benefit of priority from Japanese Patent Application No. 2020-030950, filed February 26, 2020, the entire contents of which are 
incorporated herein by reference.      

      EXAMINER’S AMENDMENT
3. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Cancel claims 15-20
Remarks
4. 	This application is in condition for allowance except for the presence of claims 15-20 directed to Group ll’s invention which was non-elected without traverse. Accordingly, claims 15-20 been cancelled.                                                         

                                                                      Allowable Subject Matter
5.  	Claims 1-14 allowed.
                                                                       Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance:
7. 	Regarding Claims 1, 4-7, 11-14, the prior art failed to disclose or reasonably suggest a memory cell array disposed above the plurality of second dummy pads, and when viewed from a first direction perpendicular to the substrate, a coverage of the substrate by the plurality of first dummy pads is different between a first region and a second region, the first region is separated from a first end side of the first chip along to the second direction parallel to the substrate, and the second region is disposed between the first end side and the first region along the second direction. 

8. 	Regarding Claims 2-3, the prior art failed to disclose or reasonably suggest a memory cell array disposed above the plurality of second dummy pads; and when viewed from a first direction perpendicular to the substrate, a coverage of the substrate by the plurality of first dummy pads is different between a first region and a second region, the first region is separated from a dicing region along to the second direction parallel to the substrate, and the second region is disposed between a first end side and the first region along the second direction.

 9. 	Regarding Claims 8-10, the prior art failed to disclose or reasonably suggest a first chip; and a second chip bonded to the first chip, wherein the first chip includes: a substrate; a logic circuit disposed on the substrate; and a plurality of first dummy pads that are disposed above the logic circuit, are disposed on a first bonding surface where the first chip is bonded to the second chip, the plurality of first dummy pads not being electrically connected to the logic circuit, the second chip includes: a plurality of second dummy pads disposed on the plurality of first dummy pads; and a memory cell array disposed above the plurality of second dummy pads, and wherein coverage of the first dummy pads on the first bonding surface is different between a first region and a second region, the first region separated from a first end side of the first chip, the second region disposed between the first end side and the first region. 
Remarks:
The closest prior arts are Zhang et al., (US 10,727,215 B1), and TAGAMI et al., US 20180261575 A1. However, none of the reference teaches or suggest the claimed invention, for instance “......a plurality of second dummy pads disposed on the plurality of first dummy pads; and a memory cell array disposed above the plurality of second dummy pads, and wherein coverage of the first dummy pads on the first bonding surface is different between a first region and a second region, the first region separated from a first end side of the first chip, the second region disposed between the first end side and the first region, as recited in the claim.     
   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899